         Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 1 of 12




                AFFIDAVIT OF SPECIAL AGENT CHRISTINA ROSEN IN
                SUPPORT OF APPLICATION FOR A SEARCH WARRANT

        I, Christina Rosen, having been duly sworn, do hereby depose and state as follows:

                                         Agent Background

        1.      I am employed as a Special Agent with the United States Department of Labor,

Office of Inspector General, Office of Investigations (“DOL-OIG-OI”) in Boston, Massachusetts.

I have been employed by the United States government as a Special Agent since October 2007. I

am a graduate of the Criminal Investigator Training Program of the Federal Law Enforcement

Training Center in Glynco, Georgia, and I have received extensive training in criminal

investigation procedures and criminal law. In 2005, I graduated from Northeastern University

with a Bachelor’s degree in Criminal Justice. In 2006, I graduated from Boston University with a

Master’s degree in Criminal Justice. My responsibilities as a Special Agent with DOL-OIG-OI

include investigating fraud, waste, and abuse of Department of Labor programs, employees, and

departments. During my tenure as a Special Agent, I have conducted investigations of several

types of criminal activity including work visa fraud, unemployment insurance fraud, false claims

fraud, employee benefits fraud, identity theft and money laundering. During the investigation of

these cases, I have participated in the execution of search and arrest warrants and have seized

evidence as evidence, fruit, or instrumentalities of violations of federal law.

        2.      I am also a member of Homeland Security Investigation’s (“HSI”) Document and

Benefit Fraud Task Force (“DBFTF”), a specialized field investigative group comprised of

personnel from various state, local, and federal agencies with expertise in detecting, deterring and

disrupting organizations and individuals involved in various types of document, identity and

benefit fraud schemes. DBFTF is currently investigating suspected aliens who are believed to

have obtained stolen identities of United States citizens living in Puerto Rico and used those
            Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 2 of 12



identities to obtain public benefits which they would not otherwise be eligible to receive,

including Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”) funded

unemployment benefits, Massachusetts Registry of Motor Vehicles identity documents, Social

Security numbers, Medicaid, and public housing. Among other things, a comparison of public

benefits records revealed numerous identities who received public benefits in Puerto Rico and

Massachusetts on or about the same date.

                                        Purpose of Affidavit

       3.        I submit this affidavit in support of an application for a warrant to search the

 residence of John DOE at 243 Tremont Street, Apartment 2, Fall River, Massachusetts

 (“SUBJECT PREMISES”), as described in Attachment A, because there is probable cause to

 believe that it contains evidence, fruits, and instrumentalities of False Representation of a Social

 Security Number, in violation of 42 U.S.C. § 408(a)(7)(B), and Theft of Government Funds, in

 violation of 18 U.S.C. § 641 (“the Target Offenses”), as described more fully in Attachment B.

        4.       As set forth in more detail below, there is evidence that John DOE unlawfully

 used the name and Social Security number (“SSN”) of a real person to obtain an official

 government identification document and to obtain federally-funded health benefits.

        5.       This affidavit is based on my personal knowledge, information provided to me by

 other law enforcement officers and federal agents, and my review of records described herein.

 This affidavit is not intended to set forth all of the information that I have learned during this

 investigation, but includes only the information necessary to establish probable cause for the

 requested search warrant.




                                                    2
        Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 3 of 12




                                        Probable Cause

                           CARES Act Unemployment Application

       6.      On March 27, 2020, the CARES Act was signed into law. The CARES Act

created a new temporary federal program unemployment insurance program called Pandemic

Unemployment Assistance (“PUA”). PUA provides unemployment insurance (“UI”) benefits to

individuals who are not eligible for other types of unemployment (e.g., self-employed,

independent contractors, gig economy workers). PUA provides unemployment payments for

unemployment beginning on or after January 27, 2020, and ending before December 31, 2020,

for a maximum payment of 39 weeks.

       7.      The Commonwealth of Massachusetts, Department of Unemployment Assistance

(“DUA”), administers and manages the PUA program in the Commonwealth of Massachusetts.

In Massachusetts, the PUA minimum weekly benefit allowance is $267. The PUA weekly

benefit allowance can increase, but may not be more than Massachusetts’ maximum weekly

benefit rate for regular unemployment benefits of $823.00.

       8.      The CARES Act also created a new temporary federal program called Federal

Pandemic Unemployment Assistance (“FPUC”) that provides an additional $600 weekly benefit

to those eligible for PUA and regular UI. The current CARES Act ended FPUC benefit

payments for the last week of unemployment on July 31, 2020.

       9.      One of the eligibility requirements for PUA is to be legally present in the United

States and legally allowed to work. If a PUA claimant is not a United States Citizen, the

claimant must provide a Department of Homeland Security (“DHS”) number associated with

their immigration visa and/or work authorization.




                                                3
        Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 4 of 12



       10.     As part of the PUA application process, the claimant must provide their first and

last name, SSN, date of birth, and a home address. In addition, the claimant must select their

preferred payment method: direct deposit or debit card.

       11.     On or about May 7, 2020, a PUA claim was submitted for B.L.C. with a date of

birth of xx/xx/1959, SSN xxx-xx-7681, and mailing address of 243 Tremont Street, Apartment 2,

Fall River, Massachusetts. 1 At the creation of the PUA claim account, B.L.C. stated that his/her

employment was first affected by COVID-19 on March 10, 2020. B.L.C. claimed he/she was

forced to quit his/her self-employed job due to COVID-19, had $15,000 in reported income in

2019, had been available to work since his/her employment was affected, had no earnings since

March 10, 2020, and is a United States Citizen.

       12.     On or about May 7, 2020, B.L.C. requested unemployment monies for the week

ending March 14, 2020, to the week ending May 7, 2020. 2 On or about May 15, 2020, one

additional claim for benefits was filed for the week ending May 9, 2020. Based on these

requests, a total of $6,003 ($2,403 in PUA monies and $3,600 in FPUC monies) was paid on the

B.L.C. PUA account.

       13.     According to DUA, B.L.C.’s claim account listed a preference for the

unemployment monies to be directly deposited into Metabank account # xxxxxxxxxx3478.

       14.     On or about May 18, 2020, DUA identified a suspected identity issue on B.L.C.’s

PUA claim. As such, on or about June 3, 2020, an Identity Verification request letter was sent




1 The identity of the victim, B.L.C.A. is known to the Government. These initials represent the
victim’s first name, middle name, paternal last name, and maternal last name. In order to protect
the victim’s privacy, only the initials “B.L.C”, “B.L.C.A”, and “B.C.” are used in this affidavit to
reflect the variations of the victim’s full name that were used by John DOE.
2 The Massachusetts DUA PUA system allows claimants to file for benefits starting from the

date they were first affected by the pandemic, regardless of when the claim account was initiated.
                                                  4
            Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 5 of 12



by DUA to B.L.C. electronically via the PUA portal. According to this letter, B.L.C. needed to

provide verification of identity before June 17, 2020, in order to continue receiving PUA

benefits.

        15.      On or about June 16, 2020, DUA sent a letter electronically via the PUA portal to

B.L.C. informing him/her that he/she failed to provide the requested identity verification to

DUA. Based on this determination, DUA denied B.L.C.’s PUA claim, which invalidated the

entire claim. On or about October 5, 2020, B.L.C. requested an appeals hearing of DUA’s

denial. On or about October 14, 2020, DUA dismissed the appeal because B.L.C. failed to

appear for the appeals hearing.

        16.      Based on this determination, DUA denied B.L.C.’s claim and did not release any

additional monies on this claim.

                                        RMV Application

        17.      On or about September 30, 2014, an individual appeared in person at the

Massachusetts Registry of Motor Vehicles (“RMV”) office located in Fall River, and submitted

an application for a Massachusetts Identification Card. The applicant represented on the

application that he was a person whose initials were B.L.C. He further represented that his SSN

was xxx-xx-7681 and listed a mailing address of 243 Tremont St 2, Fall River, 02720. The

RMV took a photograph of the applicant on April 12, 2010, and that photograph is stored in the

RMV’s computer database. 3 The individual purporting to be B.L.C. signed the September 30,

2014, application under penalty of perjury. As a result of that application, the RMV issued the

person purporting to be B.L.C. Massachusetts Identification Card number Sxxxx3505.




3This photograph was taken in conjunction with a previous application for a Driver’s License by
John DOE as B.L.C.
                                                 5
        Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 6 of 12




                                 Other Use of Victim’s Identity

       18.     Medicaid is a joint federal-state program that provides health coverage to certain

categories of people, including eligible low-income adults, children, pregnant women, elderly

adults, and people with disabilities. Medicaid is administered by the states, according to federal

requirements, and is funded jointly by states and the federal government. MassHealth is the

Medicaid Program in Massachusetts.

       19.     According to MassHealth records, between November 2011 and December 2016,

MassHealth received documents related to the application for, and receipt of, MassHealth

benefits in the name of B.C. On or about November 18, 2011, documents submitted to

MassHealth included a copy of a Massachusetts Driver’s License bearing the number Sxxxx3505

in the name of B.L.C., a Social Security card bearing the name B.L.C. and SSN xxx-xx-7681,

and a Puerto Rico Certification of Birth for B.L.C.A. Documents received by MassHealth on or

about October 16, 2014, include a MassHealth card bearing the name B.C. and number

xxxxxxxx1292, and a Verizon Wireless bill bearing the name B.C. and an address of 243

Tremont St., Apt 2ND, Fall River, MA.

                       Confirmation of a Valid Social Security Number

       20.     The Social Security Administration (“SSA”), Office of Inspector General (“OIG”)

has confirmed that SSN xxx-xx-7681 is a valid number that was assigned to B.C.

                               Identification of the True B.L.C.

       21.     The Department of Homeland Security conducted a search of the Driver and

Vehicle Information Database (“DAVID”), which includes driver’s licenses and identification

cards issued in Puerto Rico, for licenses issued in the name of B.C. The search revealed that

Puerto Rico Driver’s License number xxx1619 was issued to an individual in the name B.L.C.A.,



                                                 6
        Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 7 of 12



with a date of birth of xx/xx/1959, a SSN of xxx-xx-7681, and an address in Puerto Rico. The

Driver’s License included a photograph of B.L.C.A.

       22.     On or about July 16, 2014, B.L.C.A. applied for a U.S. Passport utilizing SSN

xxx-xx-7681, and a date of birth of xx/xx/1959. In support of this application, B.L.C.A.

submitted copies of a Comisión Estatal de Elecciones de Puerto Rico card in the name of B.C.A.

and a Puerto Rico Driver’s License, bearing number xx1619, in the name of B.L.C.A. The

application also contained a passport photograph.

       23.     I have compared the photograph associated with the B.L.C. Massachusetts

Driver’s License to the photographs associated with the B.L.C.A. Puerto Rico Driver’s License

and the B.L.C.A. U.S. Passport application. I conclude that the photograph associated with the

B.L.C. Massachusetts Driver’s License does not appear to depict the same person in the

photographs associated with the B.L.C.A. Puerto Rico Driver’s License and the B.L.C.A. U.S.

Passport.

                                Search for Identification Documents

       24.     As stated in paragraphs 11, 17, and 19 above, John DOE listed an address of 243

Tremont Street, #2, Fall River, Massachusetts on his May 7, 2020, application for PUA benefits,

on his September 30, 2014, application for a Massachusetts Identification Card, and on the

supporting documents received by MassHealth on October 16, 2014.

       25.    On October 1, 2020, agents conducted surveillance in the area of 243 Tremont

Street, #2, Fall River, Massachusetts. At approximately 3:30 p.m., agents saw an individual

matching the April 12, 2010, RMV photograph of B.L.C. exit a vehicle and walk to the rear of

243-245 Tremont Street.

       26.     On the same day, at approximately 6:02 p.m., agents proceeded to the front door



                                                7
        Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 8 of 12



of 243 Tremont Street. Three mailboxes are located to the left of the front door. Directly above

one of the mailboxes is a label with the name B.C.

       27.     At approximately 6:09 p.m., agents proceeded to the second floor of 243 Tremont

Street and knocked on the door. A man matching the April 12, 2010, RMV photograph of

B.L.C. answered the door. Under the guise of a ruse, agents proceeded to speak with the man.

During this encounter, the man stated that he resides in the apartment with his daughter, he has

lived there for seven years, and he identified himself as B.C.

       28.     I know, based on my training and experience, that:

               a.    All individuals, criminals and otherwise, often retain identification

                     documents, including but not limited to birth certificates, passports, and

                     proof of citizenship, in their residences for safekeeping.

               b.    It is common for those who use other persons’ identities without

                     authorization to conceal fraudulently obtained identification documents in

                     secure locations within their residence to conceal them from law

                     enforcement authorities and to allow for easy access and use when

                     necessary; and,

               c.    It is common for individuals who use fraudulently obtained identification

                     documents to retain those documents for substantial periods of time so that

                     they can continue to use the fraudulently obtained identities as needed.

                                            Conclusion
       29.      Based on the foregoing, I have probable cause to believe that John DOE has

violated 42 U.S.C. § 408(a)(7)(B) and 18 U.S.C. § 641.




                                                 8
        Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 9 of 12



      30.      Based on the information described above, I also have probable cause to believe

that evidence, fruits, and instrumentalities of the Target Offenses, as described in Attachment B,

are contained within the premises described in Attachment A.

       Sworn to under the pains and penalties of perjury.

                                                 /s/ Christina Rosen
                                             ____________________________
                                             CHRISTINA ROSEN
                                             Special Agent
                                             U.S. Department of Labor-OIG
                                             Office of Investigations


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                         20 2020.
telephone on October ____,


________________________________
HONORABLE M. PAGE KELLEY
Chief United States Magistrate Judge




                                                 9
          Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 10 of 12




                                        ATTACHMENT A
                       Premises To Be Searched (SUBJECT PREMISES)

          The location to be searched is 243 Tremont Street, Apartment 2, Fall River,

Massachusetts. SUBJECT PREMISES is a multi-unit condominium building located on

Tremont Street. SUBJECT PREMISES is a grey, vinyl sided, three-floor building. The front

door of SUBJECT PREMISES faces the back of 235 Tremont Street. The front door of

SUBJECT PREMISES is black and is located up a set of concrete stairs. Directly to the left of

the front door are three mailboxes. The SUBJECT PREMISES is attached to 245 Tremont

Street.




                                                 10
       Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 11 of 12




                                         ATTACHMENT B

                             Evidence to Be Searched for and Seized

       Evidence, fruits, and instrumentalities of violations of 42 U.S.C. § 408(a)(7)(B) or 18

U.S.C. § 641, including but not limited to:

       1. The following records, documents, and items referencing the individual known to

           agents with the initials “B.L.C.,” “B.L.C.A.,” and “B.C.” who has the SSN xxx-xx-

           7681 and date of birth xx/xx/1959:

               a. Any and all state-issued or apparently state-issued identification documents,

                    notes, statements, and/or receipts that reference same;

               b.   Any and all immigration documents, including but not limited to United

                    States or foreign issued (or apparently issued) passports and identification

                    cards;

               c. Any and all documents identifying citizenship, including but not limited to

                    birth certificates, voter registration cards, cedulas, and social security cards.

               d. Any and all documents relating to foreign or domestic travel, including

                    tickets, schedules, itineraries, or receipts.

               e. Any and all employment records, bank records, credit card records, tax

                    records, marriage records, divorce records, baptismal or confirmation records,

                    land/property/residential rental records, school records, health records, and

                    insurance records.

       2. Records and tangible objects evidencing the true identity of the person who applied

           for or received benefits or identification materials under the individual known to

           agents with the initials “B.L.C.,” “B.L.C.A.,” and “B.C.” who has the SSN xxx-xx-



                                                   11
Case 1:20-mj-06620-MPK Document 1-1 Filed 10/20/20 Page 12 of 12



   7681 and date of birth xx/xx/1959, including but not limited to state-issued

   identification documents, citizenship or immigration documents, birth or marriage

   certificates, travel records, family records, and correspondence.

3. Records and tangible objects relating to or evidencing the ownership, occupancy, or

   use of the premises to be searched (such as utility bills, phone bills, bank statements,

   rent payments, insurance documentation, receipts, check registers, and

   correspondence).

4. Any and all documents relating to Pandemic Unemployment Assistance or other

   unemployment-related benefits.

5. Any and all documents and correspondence from the Commonwealth of

   Massachusetts, Department of Unemployment Assistance.

6. Any and all documents relating to MassHealth coverage.

7. Any and all documents, credit cards, and/or debit cards from Metabank to include, but

   not limited to, documents and financial instruments relating to bank account

   #xxxxxxxxxx3478.




                                        12
